EXHIBIT 10.2




SWIFT TRANSPORTATION COMPANY
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTICE (EXECUTIVE)
THIS RESTRICTED STOCK UNIT AWARD NOTICE (this “Notice”) is entered into pursuant
to the Swift Transportation Company 2014 Omnibus Incentive Plan (the “Plan”).
This Notice is made effective as of _________ (the “Grant Date”) by and between
Swift Transportation Company, a Delaware corporation (the “Company”), and
__________ (the “Grantee”).
1.Defined Terms. Capitalized terms used in this Notice and not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.


2.Grant of Restricted Stock Units. Subject to the terms and conditions of this
Notice and Article XI of the Plan, the Company hereby awards Grantee _________
Restricted Stock Units.


3.Lapse of Restrictions of Restricted Stock Units.


(a)    General Rule. The Restricted Stock Units granted pursuant to Section 2
above are restricted based on time. The restrictions shall lapse in equal
installments on the first, second and third anniversaries of the Grant Date
(each such anniversary date, a “Lapse Date”) provided that Grantee remains in
continuous employment with the Company or a Subsidiary from the Grant Date
through each Lapse Date. Except as set forth in Section 3(b), below, Grantee
shall forfeit any Restricted Stock Units that remain subject to time-based
restrictions if he or she incurs a termination of employment with the Company
and all Subsidiaries prior to the applicable Lapse Date.
(b)    Termination without Cause or for Good Reason. Notwithstanding Section
3(a), above, if Grantee’s employment is terminated without Cause (as defined in
Grantee’s Executive Severance Protection Agreement) or if Grantee terminates his
or her employment for Good Reason (as defined in Grantee’s Executive Severance
Protection Agreement), then a portion of the Restricted Stock Units granted
pursuant to Section 2 above shall become vested as of the date of Grantee’s
termination of employment, with such portion determined by multiplying the
number of Restricted Stock Units granted under this Agreement by a fraction, the
numerator of which is the number of completed days of Grantee’s service
following the Grant Date prior to his or her termination of employment, and the
denominator of which is 1,095. For the avoidance of doubt, pursuant to the
Agreement and Plan of Merger by and Among the Company, Bishop Merger Sub, Inc.
and Knight Transportation, Inc. dated as of April 9, 2017 (the “Merger
Agreement”), the Board and the Board of Directors of Knight Transportation, Inc.
have concluded that the transactions contemplated by the Merger Agreement
constitute “Good Reason” for purposes of Grantee’s Executive Severance
Protection Agreement.
(c)    Change in Employment Status. Grantee will not be deemed to have incurred
a termination of employment solely as a result of a temporary absence from
employment because of illness, vacation, approved leaves of absence, or
transfers of employment among the Company or any Subsidiary.





--------------------------------------------------------------------------------

EXHIBIT 10.2


4.Payment of Restricted Stock Units. The Restricted Stock Units with respect to
which the restrictions lapse pursuant to Section 3 will be paid in whole
unrestricted and fully transferable shares of Stock within 30 days of each
applicable Lapse Date.


5.No Stockholder Rights. During the period of restriction and until the date of
payment of Restricted Stock Units as provided for in Section 4, Grantee will not
have voting rights with respect to the Restricted Stock Units nor will Grantee
receive or be entitled to receive dividends declared with respect to the
Restricted Stock Units.


6.Change in Control.
(a)    General Rule. Subject to Section 16.5 of the Plan and except as set forth
in Section 6(b), below, if a Change in Control occurs, all restrictions on the
Restricted Stock Units shall immediately lapse. The Restricted Stock Units then
will be paid in Stock immediately before or simultaneously with the closing of
the transaction that will result in the Change in Control and all necessary
steps shall be taken to allow any Stock issued in payment for the Restricted
Stock Units to participate in the transaction that results in the Change in
Control. If the Company, in the exercise of its discretion, determines that the
acceleration of the time of payment for the Restricted Stock Units would violate
the requirements of Section 409A of the Code, payment will be made as described
in Section 4, above. The Committee then, prior to the Change in Control, shall
take such action as it in good faith determines to be necessary to insure that
there will be no material impairment to either the value of the Award to Grantee
or Grantee’s opportunity for future appreciation in respect of such Award.
7.(b)    Exception for Certain Change in Control Transaction. Notwithstanding
anything contained in this Agreement or the Plan to the contrary, the
accelerated vesting provisions set forth in Section 6(a) shall not apply to the
consummation of the transactions contemplated by the Merger Agreement. In
addition, to the extent Grantee terminates his or her employment for Good Reason
(as defined in Grantee’s Executive Severance Protection Agreement) within 180
days following the consummation of the transactions contemplated by the Merger
Agreement, Grantee shall not be entitled to any additional vesting pursuant to
Grantee’s Executive Severance Protection Agreement and, for the sake of clarity,
Grantee shall remain entitled to the vesting described in Section 3(b) hereof.
Award Non-Transferable. Restricted Stock Units may not be transferred or
assigned by Grantee or by operation of law, other than by will or by the laws of
descent and distribution.


8.Right to Terminate Service. Nothing contained in this Notice shall create a
contract of employment or give Grantee a right to continue in the employ of the
Company or any Subsidiary, or restrict the right of the Company or a Subsidiary
to terminate the employment of Grantee at any time.


9.Adjustments. Upon the occurrence of certain events relating to the Company’s
Stock as contemplated by Section 6.2 of the Plan, an adjustment shall be made to
the Award as the Committee, in its sole discretion, deems equitable or
appropriate.


10.Registration; Restrictions on Transfer.







--------------------------------------------------------------------------------

EXHIBIT 10.2


(a)    The Company intends that any shares of Stock issued pursuant to this
Notice shall be listed on the New York Stock Exchange or other nationally
recognized stock exchange, and registered under the Securities Act of 1933. If
no such shares of Stock are available at the time of payment, the Company may
require Grantee to provide such written assurances as it deems necessary to
comply with the appropriate exemption from registration and may cause a legend
to be placed on the shares being issued calling attention to the fact that they
have been acquired for investment and have not been registered. If the listing,
registration or qualification of the shares on any securities exchange or under
any federal or state law, or the consent or approval of any governmental
regulatory body is necessary as a condition of or in connection with the
purchase or issuance of such shares, the Company shall not be obligated to issue
or deliver shares granted hereunder unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained.
(b)    Shares issued hereunder shall be subject to any restrictions on transfer
then in effect pursuant to the certificate of incorporation or by-laws of the
Company, as each may be amended from time to time, and to any other restrictions
or provisions attached hereto and made a part hereof or set forth in any other
contract or agreement binding on Grantee.
11.Section 409A Compliance. The Restricted Stock Units, if any, that become
payable pursuant to this Notice may be considered “nonqualified deferred
compensation” that is subject to the requirements of Section 409A of the Code.
The Company intends, but does not and cannot warrant or guaranty, that the
Restricted Stock Units will be paid in compliance with Section 409A of the Code
or an applicable exception. Neither the time nor the schedule of the payment of
the Restricted Stock Units may be accelerated or subject to a further deferral
except as permitted pursuant to Section 409A of the Code and the applicable
regulations. Payment of the Restricted Stock Units may be delayed only in
accordance with Section 409A of the Code and the applicable regulations. Grantee
may not make any election regarding the time or the form of the payment of the
Restricted Stock Units. This Notice shall be administered in compliance with
Section 409A of the Code or an exception thereto and each provision shall be
interpreted, to the extent possible, to comply with Section 409A of the Code and
the applicable regulations.


12.Clawback. Pursuant to Section 16.13 of the Plan, the Award is subject to
potential forfeiture or “clawback” to the fullest extent called for by
applicable federal or state law or any policy of the Company. By accepting this
Award, Grantee agrees to be bound by, and comply with, the terms of any such
forfeiture or “clawback” provision imposed by applicable federal or state law or
prescribed by any policy of the Company.


13.Withholding. Pursuant to Section 14.2 of the Plan, the Company shall be
entitled to deduct from any payment made pursuant to this Notice, the minimum
amount necessary to satisfy all applicable income and employment taxes required
to be withheld with respect to such payment or may require Grantee to remit to
the Company the amount of such tax prior to and as a condition of making such
payment.


14.Plan. This Notice and all rights of Grantee under this Notice are subject to
all of the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
conditions of this Notice and the Plan, the terms and conditions of the Plan
shall govern. Grantee agrees to be bound by the terms of the Plan and





--------------------------------------------------------------------------------

EXHIBIT 10.2


this Notice. Grantee acknowledges having read and understood the Plan and this
Notice. Unless otherwise expressly provided in other sections of this Notice,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.


15.Entire Agreement. This Notice and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Notice may be amended pursuant to Section 16.4 of the Plan.


16.Counterparts. This Notice may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


17.Section Headings. The section headings of this Notice are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.


18.Governing Law. This Notice shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.


BY EXECUTING THIS NOTICE, GRANTEE ACCEPTS PARTICIPATION IN THE PLAN,
ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS THE PROVISIONS OF THIS
NOTICE AND THE PLAN, AND AGREES THAT THIS NOTICE AND THE PLAN SHALL GOVERN THE
TERMS AND CONDITIONS OF THIS AWARD.
IN WITNESS WHEREOF, the Company and Grantee have duly executed this Notice
effective as of the Grant Date set forth above.


SWIFT TRANSPORTATION COMPANY




By:__________________________________


Print Name: ___________________________


Its: _________________________________
GRANTEE




___________________________________
Signature




___________________________________
Print Name










